DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1. (Currently Amended) An intelligent inspection device, comprising:
a camera configured to photograph a refrigerator having two or more doors; and one or more processors configured to inspect a step difference between the two or more
doors of the refrigerator, wherein the one or more processors are configured to: capture a first refrigerator image of the refrigerator via the camera, wherein the refrigerator is positioned in a preset area of an inspection frame; inspect the first refrigerator image to determine whether the step difference between the two or more doors of the refrigerator is present in the refrigerator based on a comparison of the first refrigerator image of the refrigerator and the inspection frame; and obtain a solution method for the step difference based on the comparison.Step 1 

The claim recites a device such as a general purpose computer in communication with sensors. Thus, the claim is to a manufacture or a machine, which are statutory categories of invention (Step 1: YES).

Step 2A 
Prong One: In evaluating whether the claim recites a judicial exception, it was determined by the examiner that the claim recites a judicial exception. The claim recites an inspection device that detect misalignment (step difference between two doors). This limitation, as drafted, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Determining whether side by side doors (French doors) are aligned can be done on a naked eye or using a levelling tool. Further, one can determine if a refrigerator can fit into a placement area/location by taking measurement. As far as solution method limitation, the doors could be readjusted manually, the placement area can be modified by changing framing and drywall in order to fit the refrigerator in the placement. As determined in the Affinity labs decision, the claim merely takes an abstract idea and applies it to an electronic device, here the inspection intelligent device. 
Prong Two:
claim 1 does not include an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible invention. The reciting of a camera configured to photograph a refrigerator having two or more doors and used for comparison with the inspection frame is no more than
mere instructions to apply the exception using a generic computer component. Yu v. Apple Inc. patent ineligibility decision is a clear support of examiner’s analysis. Simply implementing the abstract idea on a generic computer with use of camera is not a practical application of the abstract idea.

Step 2B 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Yu v. Apple Inc. patent ineligibility decision in its provided analysis suggests that mere comparison of images captured is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
 
Claim 2. (Currently Amended) The intelligent inspection device of claim 1, wherein the one or more processors are further configured to: determine a reference model for the refrigerator based on the first refrigerator image and set the inspection frame based on the determined reference model; align the first refrigerator image with the inspection frame set by the inspection setting unit; compare the first refrigerator image with the inspection frame and determine whether the step difference is present; and obtain the solution method corresponding to the result of the comparison by an inspection control unit.  Same rationale as claim 1 is provided for abstract idea. Mere comparison of images captured is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 3. (Original) The intelligent inspection device of claim 2, wherein the one or more processors are further configured to: pre-process the first refrigerator image; and extract a feature value from the pre-processed first refrigerator image.  Same rationale as claim 1 is provided for abstract idea. Mere collection of values such as measurement from the image captured is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 4. (Original) The intelligent inspection device of claim 3, wherein the one or more processors is further configured to pre-process the first refrigerator image by using one of gray- scaling, blurring, sharpening, canny edge detection, thresholding, erosion, morphology, or noise removal.  Same rationale as claim 1 is provided for abstract idea. Pre-processing of images captured as recited is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 5. (Original) The intelligent inspection device of claim 2, wherein the one or more processors is further configured to align the first refrigerator image with the inspection frame by adjusting a size or a position of the first refrigerator image.  Same rationale as claim 1 is provided for abstract idea. Mere comparison of images captured is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 6. (Original) The intelligent inspection device of claim 2, wherein the inspection frame comprises: a first reference line formed at an upper side of the inspection frame; a second reference line vertically spaced apart from the first reference line and formed at a lower side of the inspection frame; a third reference line formed at a left side of the inspection frame; and a fourth reference line laterally spaced apart from the third reference line and formed at a right side of the inspection frame.  Same rationale as claim 1 is provided for abstract idea. These are mere mental mathematical processes. Mere comparison of images captured is a well understood, routine, and conventional function.

Claim 7. (Currently Amended) The intelligent inspection device of claim 6, wherein comparing the first refrigerator image with the inspection frame comprises: comparing an upper side of a left door of the refrigerator or an upper side of a right door of the refrigerator with the first reference line or comparing a lower side of the left door of the refrigerator or a lower side of the right door of the refrigerator with the second reference line; and determining whether the step difference is present comprises using a learning model to recognize whether the step difference is present.  Same rationale as claim 1 is provided for abstract idea. These are mere mental mathematical processes. Mere comparison of images captured is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 8. (Original) The intelligent inspection device of claim 2, further comprising a display unit, wherein the one or more processors is further configured display information of the solution method via the display unit.  Same rationale as claim 1 is provided for abstract idea. Display unit is just a component of the generic computer.

Claim 9. (Original) The intelligent inspection device of claim 2, further comprising a communication unit, wherein the one or more processors is further configured to transmit information of the solution method to an augmented reality electronic device via the communication unit.  Same rationale as claim 1 is provided for abstract idea. These are mere mental mathematical processes. Transmit information of the solution method to an augmented reality electronic device via the communication unit is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 10. (Currently Amended) The intelligent inspection device of claim 9, wherein the transmitted information of the solution method is configured to cause the augmented reality electronic device to display a real image of the refrigerator superimposed with a virtual image of an area of the step difference to be repaired and an image of a tool to be used for the solution method.  Same rationale as claim 1 is provided for abstract idea. Augmenting a scene is not considered as an inventive concept. It is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 11. (Currently Amended) The intelligent inspection device of claim 10, wherein the transmitted information of the solution method is further configured to cause the augmented reality electronic device to sequentially display a process of repairing the step difference in the refrigerator.  Same rationale as claim 1 is provided for abstract idea. Augmenting a scene is not considered as an inventive concept. It is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 12. (Currently Amended) The intelligent inspection device of claim 11, wherein the transmitted information of the solution method is further configured to cause the augmented reality electronic device to display the process of repairing the step difference while maintaining a constant time interval.  Same rationale as claim 1 is provided for abstract idea. Augmenting a scene is not considered as an inventive concept. It is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 13. (Original) The intelligent inspection device of claim 1, further comprising a communication unit, wherein the one or more processors is further configured to: receive via the communication unit, from a network, downlink control information (DCI) to be used for scheduling transmission of information of the inspection performed by the intelligent inspection device; and transmit, via the communication unit, the information of the inspection to the network based on the DCI.  Same rationale as claim 1 is provided for abstract idea. The recited feature is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 14. (Original) The intelligent inspection device of claim 13, wherein the one or more processors is further configured to: perform an initial access procedure with the network based on a synchronization signal block (SSB); and transmit, via the communication unit, the information on the result of the inspection to the network through a physical uplink shared channel (PUSCH), wherein demodulation reference signals (DM-RS) of the SSB and the PUSCH are quasi co-located (QCLed) for QCL type D.  Same rationale as claim 1 is provided for abstract idea. The recited feature is a well understood, routine, and conventional function when it is claimed in a merely generic manner.

Claim 15 essentially recites the same limitations as claim 1. The same analysis is applied to claim 15 as in claim 1. There is no inventive concept in claim 15. Claim 15 is ineligible. 

Claim 16. (Currently Amended) The intelligent inspection device of claim 15, further comprising a communication unit, wherein the one or more processors are further configured to provide the first refrigerator image and the determined reference model to an artificial intelligence (AI) processing server via the communication unit, and obtain the determination of whether the step difference is present from the Al server. Same rationale as claim 1 is provided for abstract idea. These are mere mental mathematical processes. Transmit information of the solution method to an augmented reality electronic device via the communication unit is a well understood, routine, and conventional function when it is claimed in a merely generic manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        5/19/2022